MEMORANDUM **
Jorge Cruz-Hernandez appeals the 168-month sentence imposed by the district court following his conviction by guilty plea of conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 841. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Cruz-Hernandez contends that the district court erred by denying his request for a minor participant adjustment pursuant to U.S.S.G. § 3B1.2(b) because it failed to compare his role relative to uncharged participants in the criminal scheme. We disagree. The record does not provide sufficient evidence to establish the existence of uncharged participants. See United States v. Rojas-Millan, 234 F.3d 464, 473-74 (9th Cir.2000). Accordingly, the district court’s factual determination that Cruz-Hernandez was not a minor participant was not clearly erroneous. See United States v. Flores-Payon, 942 F.2d 556, 561 (9th Cir.1991).
We also reject Cruz-Hernandez’s contention that the district court should have been required to make findings explaining why he was not a minor participant. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.